This opinion is subject to revision before publication


        UNITED STATES COURT OF APPEALS
                  FOR THE    ARMED FORCES
                         _______________

                       UNITED STATES
                           Appellee
                                v.
               David C. TATE, Staff Sergeant
                United States Army, Appellant
                          No. 21-0235
                    Crim. App. No. 20180477
       Argued December 8, 2021—Decided May 23, 2022
                Military Judge: Michael S. Devine
   For Appellant: Captain Lauren M. Teel (argued); Colonel
   Michael C. Friess and Major Rachel P. Gordienko (on
   brief); Lieutenant Colonel Angela D. Swilley, Major
   Alexander N. Hess, Major Kyle C. Sprague, and Captain
   Thomas J. Travers.
   For Appellee: Captain Dustin L. Morgan (argued); Colonel
   Christopher B. Burgess, Lieutenant Colonel Craig Schapira,
   and Major Pamela L. Jones (on brief); Captain Karey B.
   Marren.
   Judge HARDY delivered the opinion of the Court, in
   which Chief Judge OHLSON, Judge SPARKS, Judge
   MAGGS, and Senior Judge CRAWFORD joined.
                    _______________


   Judge HARDY delivered the opinion of the Court.
    During the first day of Appellant’s sentencing hearing, the
court’s recording device failed, resulting in there being no
verbatim transcript for most of the day’s proceedings.
Although the Rules for Courts-Martial (R.C.M. or Rules)
generally require the record of trial to “include a verbatim
transcript of all sessions except sessions closed for
deliberations” in serious cases—and impose consequences
when that requirement cannot be satisfied—until 2019 the
Rules did not authorize any remedial actions that a court
could perform to cure a nonverbatim transcript.
               United States v. Tate, No. 21-0235/AR
                       Opinion of the Court

R.C.M. 1103(b)(2)(B), (f) (2016 ed.).1 In the absence of any
guidance from the Rules, military courts have long authorized
three potential solutions when court recording devices fail: (1)
declaring a mistrial; (2) reconstructing the record of trial; and
(3) starting anew. In this case, the military judge stated that
he was going to start Appellant’s sentencing hearing anew,
but the record indicates that he neither started anew nor
performed one of the other two judicially approved remedies.
    Contrary to his stated intent, the military judge indicated
during the second sentencing hearing that he would only
consider the testimony of the Government’s witnesses that
fell within the scope of their unrecorded testimony from the
previous day. His choice to disregard testimony from the
second hearing if it went beyond the witnesses’ lost testimony
from the first hearing resulted in a hybrid proceeding that did
not start the proceedings anew but was instead dependent
on—and intrinsically tied to—the unrecorded testimony from
the first day of sentencing. Accordingly, we reverse the
decision of the United States Army Court of Criminal Appeals
(ACCA), set aside the sentence, and remand the case to the
Judge Advocate General of the Army for return to an
appropriate convening authority for action consistent with
R.C.M. 1103(f) (2016 ed.).
                          I. Background
    At the time of his alleged offense, Appellant was an E-6
staff sergeant serving at Fort Huachuca, Arizona. On
September 18, 2018, a military judge sitting as a general
court-martial convicted Appellant, pursuant to his plea, of
one charge and one specification of aggravated assault in
violation of Article 128, Uniform Code of Military Justice
(UCMJ), 10 U.S.C. § 928 (2018), for strangling his wife. The
same day, the military judge began Appellant’s sentencing
hearing.
   Upon returning the next day to complete sentencing, trial
counsel discovered that the court’s recording device had failed
to capture the previous day’s sentencing proceedings,


   1 In 2019, the President expressly authorized military judges to
take one of four corrective actions to cure an incomplete or defective
record of trial. R.C.M. 1112(d)(3) (2019 ed.).



                                  2
              United States v. Tate, No. 21-0235/AR
                      Opinion of the Court

including: (1) the military judge notifying Appellant of his
rights during sentencing, (2) the Government’s presentation
of its case, which entailed both documentary evidence and
witness testimony, (3) a victim impact statement, (4) the
defense’s first witness, and (5) some of the defense’s
documentary evidence. The military judge then held a
R.C.M. 802(a) conference with the parties to discuss the
recording malfunction, and he subsequently announced in
court:
       [I]t is the court’s intent to start over from the point
       of the sentencing case where I informed the accused
       that we are entering the sentencing phase of the
       trial, I notified him of his rights during this phase of
       the trial, and to allow the government to present
       their case anew.
The military judge repeatedly emphasized that he would “not
consider anything [he] heard during the sentencing portion of
the case yesterday afternoon from any witness . . . unless
either party decides to reoffer such evidence during the
sentencing     hearing.”   Appellant      objected,    arguing
R.C.M. 1103(f) (2016 ed.) required Appellant’s sentencing
exposure to be limited to six months confinement and no
punitive discharge because there was no verbatim transcript.
The military judge overruled Appellant’s objection, stating
that he intended to start anew and “wash out” the old
proceeding as if it “never occurred.” The military judge
clarified that these procedures were not a reconstruction of
the lost testimony, stating “it is not the court’s intention to
attempt to recreate a substantially verbatim transcript or
even a summarized transcript.”
    In the second sentencing hearing, the Government
presented a slightly different case than it had during the
initial hearing. Due to the unavailability of one of its
witnesses, the Government declined to call that witness and
proceeded without his testimony. The Government also
decided not to present one sentencing exhibit, a video that
had audio issues during the first hearing. In addition, several
Government witnesses testified to new information that was
outside the scope of their initial unrecorded testimony.
   In issuing Appellant’s sentence, the military judge
announced that he had disregarded the new testimony from


                                  3
              United States v. Tate, No. 21-0235/AR
                      Opinion of the Court

the Government witnesses because it was outside the scope of
their previous unrecorded testimony. He stated, “I did not
consider any aggravation testimony by government
witnesses . . . . [t]hat such witnesses had not so testified when
first called as a witness during which time their testimony
had not been recorded.” Transcript of Record at 474–75,
United States v. Tate, __ M.J. __ (C.A.A.F. 2022) (No. 21-0235)
[hereinafter Record] (emphasis added). The military judge did
not further describe the portion of the recorded testimony
that he disregarded.
    The military judge sentenced Appellant to confinement for
twenty-two months, reduction to E-3, and a bad-conduct
discharge. The convening authority approved the finding of
guilt and all of the sentence except the confinement, which he
reduced to twenty-one months due to post-trial delays.
Appellant appealed to the ACCA arguing that his sentence
was procedurally deficient under R.C.M. 1103(b)(2)(B) (2016
ed.) because the record of trial lacked a substantially
verbatim transcript.
    Initially, the ACCA held there was no substantially
verbatim transcript and that the military judge was limited
in his ability to start the proceedings anew under
R.C.M. 1103(f) (2016 ed.). United States v. Tate, No. ARMY
20180477, 2020 CCA LEXIS 344, at *10–11, 2020 WL
5760851, at *4–5 (A. Ct. Crim. App. Sept. 25, 2020)
(unpublished). The lower court held the record was not
verbatim because the Government omitted a witness and
there was no record or indication of that witness’s testimony.
Id. at *9, 2020 WL 5760851, at *4. Additionally, because
R.C.M. 1103(f) (2016 ed.) states that when a verbatim
transcript cannot be prepared due to a recording failure, the
convening authority may approve only a limited portion of the
sentence or direct a hearing, the ACCA determined the
military judge acted outside his authority when he ordered
the sentencing be started anew. Id. at *5–6, 2020 WL
5760851, at *2. The ACCA set aside the sentence and
returned the case to the convening authority to order a
rehearing. Id. at *11, 2020 WL 5760851, at *5. The
Government petitioned for reconsideration.
   Sitting en banc, the ACCA then reversed and held the
convening authority properly approved the sentence because


                               4
             United States v. Tate, No. 21-0235/AR
                     Opinion of the Court

there was a verbatim transcript. United States v. Tate, No.
ARMY 20180477, 2021 CCA LEXIS 87, at *1–2, 2021 WL
734023, at *1 (A. Ct. Crim. App. Feb. 25, 2021) (en banc)
(unpublished). The ACCA held the renewed sentencing
proceedings did not constitute a rehearing under
R.C.M. 1103(f) (2016 ed.) because the recording failure was
discovered before adjournment. Id. at *9–12, 2021 WL
734023, at *4. Because the failure was discovered prior to
adjournment, the ACCA held that the imposed remedy was
within the military judge’s authority as the presiding officer
of the court-martial pursuant to R.C.M. 801(a). Id. at *11–12,
2021 WL 734023, at *4. The lower court further reasoned that
the military judge’s choice to start anew was not only
sufficient to create a substantially verbatim transcript but
the proper and preferred remedy. Id. at *17–18, 2021 WL
734023, at *7. We granted review to decide:
       Whether the transcript of Appellant’s trial is
       substantially verbatim.
United States v. Tate, 81 M.J. 445 (C.A.A.F. 2021) (order
granting review).
                        II. Discussion
    Whether a transcript is substantially verbatim is a
question of law that this Court reviews de novo. United States
v. Davenport, 73 M.J. 373, 376 (C.A.A.F. 2014). Our analysis
proceeds in two parts. First, the Court must decide whether
the transcript was substantially verbatim. If it is not, we
must decide whether the military judge’s remedy upon
discovering the recording malfunction was proper and
sufficient such that it resulted in a substantially verbatim
transcript.
         A. Substantially Verbatim Transcript
   The Rules mandate the preparation of a verbatim
transcript for any general court-martial where the adjudged
sentence includes confinement for twelve months or more or
a bad-conduct discharge. R.C.M. 1103(b)(2)(B) (2016 ed.); see
also Article 54, UCMJ, 10 U.S.C. § 854 (2012) (requiring a
complete and authenticated record of the proceedings in all
general courts-martial). There is no dispute that in this case,
where the military judge sentenced Appellant to twenty-one



                              5
              United States v. Tate, No. 21-0235/AR
                      Opinion of the Court

months confinement and a bad-conduct discharge, a verbatim
transcript was required. R.C.M 1103(b)(2)(B) (2016 ed.).
    A verbatim transcript must include “all proceedings
including sidebar conferences, arguments of counsel, and
rulings and instructions by the military judge.”
R.C.M. 1103(b) Discussion (2016 ed.). This Court has
repeatedly held that a transcript need not be actually
verbatim but will suffice when it is substantially verbatim.
Davenport, 73 M.J. at 376 (citing United States v. Henry, 53
M.J. 108, 110 (C.A.A.F. 2000)); United States v. Gray, 7 M.J.
296, 297 (C.M.A. 1979) (“This Court consistently has . . .
require[d] such proceedings to be substantially verbatim.”).
The lack of a verbatim transcript is a jurisdictional error that
cannot be waived. Henry, 53 M.J. at 110.
    To determine whether a transcript is verbatim, the
threshold question is whether the omitted material was
qualitatively or quantitatively substantial. United States v.
Lashley, 14 M.J. 7, 9 (C.M.A. 1982) (“Insubstantial omissions
from a record of trial . . . do not affect its characterization as
a verbatim transcript.” (quoting United States v. McCullah,
11 M.J. 234, 236–37 (C.M.A. 1981)); see also United States v.
Donati, 14 C.M.A. 235, 34 C.M.R. 15 (1963). An omission is
qualitatively substantial when it directly relates to the
sufficiency of the government’s evidence on the merits and
cannot be recalled with any degree of fidelity. Lashley, 14 M.J.
at 9. Omissions are quantitatively substantial unless the
“totality of the omissions in [the] record becomes so
unimportant and so uninfluential when viewed in light of the
whole record, that it approaches nothingness.” United States
v. Nelson, 3 C.M.A. 482, 487, 13 C.M.R. 38, 43 (1953).
   In this case, the Government concedes that the recording
device’s failure to capture the sentencing proceedings on
September 18, 2018—including approximately four hours of
witness testimony and the introduction of multiple
documentary exhibits—resulted in loss that was both
qualitatively and quantitatively substantial. Brief for
Government at 16, United States v. Tate, No. 21-0235
(C.A.A.F. Oct. 18, 2021). We agree. First, the omissions here
were far more expansive than the blanks in the record caused
by the stop-and-go recording during the testimony of a single
witness that our predecessor Court found qualitative in


                                6
             United States v. Tate, No. 21-0235/AR
                     Opinion of the Court

Lashley. 14 M.J. at 9. The loss in this case encompassed the
military judge’s explanation of Appellant’s rights, the entirety
of the Government’s case, and the start of Appellant’s
sentencing case. Additionally, the omissions were
quantitatively substantial—they were of such a scope that it
is impossible to suggest that the omitted recordings could be
considered approaching nothingness. For these reasons, the
failed recording resulted in substantial omissions in the
record such that the record was not verbatim.
             B. The Military Judge’s Remedy
   When confronted with a substantial omission in the
transcript, the military judge must decide how to proceed.
Because it is not uncommon for recording devices to fail,
military judges and the lower courts have created a variety of
procedures to cure this issue when the military judge becomes
aware of it before the conclusion of the case. Military judges
across the branches have recognized three remedies for
curing substantial omissions and creating a verbatim
transcript prior to the conclusion of the court-martial.
                   i. Declaring a Mistrial
    The first method of remedying the loss of a recording is
declaring a mistrial. Our predecessor Court recognized the
validity of this approach in United States v. Schilling, 7
C.M.A. 482, 483, 22 C.M.R. 272, 273 (1957). In Schilling, after
it was discovered during closing arguments that the recording
machine had failed to record a “great deal of the proceedings,”
the military judge declared a mistrial. Id., 22 C.M.R. at 273.
The Court held that under those circumstances, continuing
the trial was “impossible” because the record was “so legally
defective that it could not support a conviction,” and that the
military judge was “justified” in declaring a mistrial. Id. at
484, 22 C.M.R. at 274.
    Although the decision in Schilling is devoid of any
reference to the Manual for Courts-Martial, United States
(MCM or Manual), we note that the 1951 edition of the
Manual expressly stated: “A mistrial may also be declared on
the [law officer]’s own motion even in the face of objection by
the accused when a free and fair trial cannot be had.” MCM,
ch. XII, para. 69e (1951 ed. Supp. 1959). A version of this
provision exists in every following edition of the Manual,


                               7
               United States v. Tate, No. 21-0235/AR
                       Opinion of the Court

lodging itself firmly in R.C.M. 915(a) starting in 1984. See,
e.g., R.C.M. 915(a) (1984 ed.); R.C.M. 915(a) (2000 ed.);
R.C.M. 915(a) (2019 ed.). We thus have no doubt that a
military judge has the authority to declare a mistrial when
the Rules require a verbatim transcript, but none exists.2
                       ii. Reconstruction
    A second common remedy for lost recordings is
reconstructing the record. A reconstruction occurs when the
necessary actors—the military judge, with the assistance of
the parties, and relevant witnesses—act promptly and
thoroughly to recreate the lost testimony through their
collective memories and notes. See Lashley, 14 M.J. at 9
(approving the military judge’s attempt to reconstruct
substantial lost proceedings due to the “unusual combination
of factors present” in that case). There are, however, limits to
what can be reconstructed. If the reconstruction results in a
record that is equivocal such that it leaves uncertainty as to
the substance of the lost testimony, it will not suffice. See
Davenport, 73 M.J. at 378 (holding that without certainty
about the substance of lost testimony, the reconstruction fails
and the transcript is not verbatim).
   Although reconstruction was originally a judicially
created remedy without any clear basis in the Manual, the
President expressly authorized military judges to reconstruct
incomplete or defective records of trial in 2019.
R.C.M. 1112(d)(3)(A) (2019 ed.). Neither Appellant nor the
Government has challenged the pre-2019 cases that
sanctioned reconstruction as a remedy for lost recordings.
                       iii. Starting Anew
    The third remedy military judges have relied upon to cure
nonverbatim transcripts—and the one purportedly employed
by the military judge in this case—is “starting anew.” When
this remedy is employed, the military judge expunges the lost


   2 Since 2019, R.C.M. 1112(d)(3)(D) has authorized a military
judge to cure a defective or incomplete record of trial by declaring a
mistrial as to the affected specifications “if the error was raised by
motion or on appeal by the defense.” We do not decide whether this
provision altered the scope of a military judge’s authority to declare
a mistrial under R.C.M. 915(a) to cure a recording failure.



                                  8
             United States v. Tate, No. 21-0235/AR
                     Opinion of the Court

proceedings and restarts the unrecorded session from scratch.
See United States v. Howard, 9 M.J. 873, 875 (N.M.C.M.R.
1980) (concluding that there was no prejudice to the appellant
when the military judge “announced he was beginning
de novo because of the failure of the recording machine” and
“that he would not consider any testimony previously given”).
This remedy is frequently paired with an express instruction
to the panel to disregard the unrecorded testimony or a
statement from the military judge saying she has disregarded
the unrecorded proceedings to start anew. See, e.g., United
States v. Griffin, 17 M.J. 698, 699 (A.C.M.R. 1983); Howard,
9 M.J. at 875. The Army, Navy-Marine Corps, and Air Force
Courts of Criminal Appeals have all recognized starting anew
as a valid remedy for failed recordings. See, e.g., Griffin, 17
M.J. at 699 (describing starting anew as “the preferred
method of handling unrecorded testimony”); Howard, 9 M.J.
at 875 (holding that there was no prejudice to the accused
when the military judge started lost proceedings anew and
proclaimed he would “not consider any testimony previously
given”); United States v. English, 50 C.M.R. 824, 825
(A.F.M.R. 1975) (describing starting anew as “correct in law
and fact” and commending its use by the military judge).
    This Court has never expressly endorsed starting anew—
which is also a judicially created procedure without clear
basis in the Manual—as a remedy for lost recordings. The
Government asserts in its brief that our predecessor Court at
least implicitly endorsed starting anew in United States v.
Platt, a case in which a Dictaphone failed to record two hours
of an Article 39(a), UCMJ, 10 U.S.C. § 839(a), hearing and the
military judge remedied the loss by declaring a “mistrial” and
restarting the hearing. 21 C.M.A. 16, 17, 44 C.M.R. 70, 72
(1971). The Government is correct that Platt repeatedly
described the remedy in that case as proceeding “anew,” and
that this Court used that label in a subsequent case, albeit
without any analysis. Lashley, 14 M.J. at 9. But this case
directly presents the question whether starting anew is a
lawful procedure, and if so, what is required to properly start
anew. Careful examination of Platt demonstrates that,
although our predecessor Court referred to the procedure in
that case as starting “anew,” the military judge did not
actually start anew, as least not as we understand that term.



                              9
              United States v. Tate, No. 21-0235/AR
                      Opinion of the Court

    In Platt, because the Court was primarily concerned with
the appellant’s argument that the court-martial lacked
jurisdiction over the appellant once the military judge
declared a “mistrial,” the Court did not spend much time
analyzing the propriety of the imposed remedy. Nevertheless,
Judge Quinn—who declined to decide whether the military
judge had declared an actual mistrial—concluded that the
appellant was not prejudiced because “the substance [of the
lost hearing] was fully recorded” during the second hearing.
Id. at 18, 44 C.M.R. at 72. Similarly, Chief Judge Darden, in
his concurrence, rejected the appellant’s argument that the
military judge had actually declared a mistrial (describing the
misuse of the term of art as a “slip of the tongue”), and
described the repeated hearing as “a repetition of testimony.”
Id. at 20, 44 C.M.R. at 74 (Darden, C.J., concurring).3 In our
view, what distinguishes the remedy of starting anew from
the remedy of reconstruction is that when starting anew, the
original lost proceeding is expunged. It therefore would not
matter whether the second proceeding captures the substance
of the lost recording or whether the witnesses repeated the
same testimony. The original proceeding becomes not just
irrelevant, but legally null and void. Accordingly, whether
starting anew is a valid remedy for curing a nonverbatim
transcript is a matter of first impression for this Court.
    In this case, after the failure of the courtroom recording
device was discovered, the military judge announced that he
was going to start the sentencing proceedings anew. He never
declared a mistrial, and he expressly rejected labeling the
procedures as a reconstruction of the lost testimony.
Appellant challenges the military judge’s actions as
unauthorized under either this Court’s precedent or the
Rules. Brief for Appellant at 16, United States v. Tate, No.
21-0235 (C.A.A.F. Sept. 2, 2021). Although Appellant
concedes that “starting ‘anew’ is an authorized method for
ensuring the record is substantially verbatim,” he defines
starting anew as “reconstructing or recreating what was
lost—not beginning a new and different proceeding, unless a

   3 Senior Judge Ferguson, writing in dissent, also characterized
the military judge’s remedy in Platt as an attempt to
“reconstitute[]” the lost record of the hearing. Id. at 22, 44 C.M.R.
at 76 (Ferguson, S.J., dissenting).



                                 10
              United States v. Tate, No. 21-0235/AR
                      Opinion of the Court

mistrial is declared or the convening authority orders it under
RCM 1103(f).” Id. To answer Appellant’s challenge, we
consider two questions. First, whether starting anew—as that
process has been established by the CCAs—is a lawful
method for curing nonverbatim transcripts caused by lost
recordings. And if so, whether the military judge’s actions in
this case properly started the lost sentencing proceedings
anew.
    With respect to the first question, Appellant correctly
notes that in affirming the military judge’s actions, the ACCA
“cited no Rule for Court[s]-Martial permitting the military
judge to conduct an entirely different sentencing proceeding.”
Id. at 19. Indeed, we have found no instance where a CCA has
ever cited any provision of the Manual when approving
starting anew as a remedy for lost recordings. At oral
argument, the Court considered whether the remedy of
starting anew could be grounded in the final sentence of
R.C.M. 915(a). That rule states:
       The military judge may, as a matter of discretion,
       declare a mistrial when such action is manifestly
       necessary in the interest of justice because of
       circumstances arising during the proceedings which
       cast substantial doubt upon the fairness of the
       proceedings. A mistrial may be declared as to some
       or all charges, and as to the entire proceedings or as
       to only the proceedings after findings.
R.C.M. 915(a) (2016 ed.) (emphasis added). We note that the
Manual has included a provision authorizing the military
judge to declare a mistrial with respect to only those
proceedings after findings since 1969. See MCM, ch. X, para.
56.e.(1) (1969 ed.) (“A mistrial may be declared respecting the
entire proceedings or respecting only the proceedings after
findings.”).
   If the military judge had declared a post-findings mistrial
pursuant to R.C.M. 915(a) in this case, the result would have
been nearly equivalent to the starting anew procedure that
has been established by the CCAs and that the military judge
attempted to employ. The lost proceedings would have been
“washed out” as if they had never occurred, and the
sentencing phase of the court-martial could have started
anew without regard for what had happened during the first



                                11
               United States v. Tate, No. 21-0235/AR
                       Opinion of the Court

attempt at sentencing. But, as Government counsel conceded
during oral argument, declaring a mistrial would have
involved additional procedural steps and only the
court-martial convening authority could have directed a
rehearing once a mistrial had been declared. Oral Argument
at 30:25–32:02, United States v. Tate, No. 21-0235 (C.A.A.F.
Mar. 29, 2022).
    In the absence of any briefing on this specific point, and in
light of the potentially material differences between starting
anew and declaring a post-findings mistrial pursuant to
R.C.M. 915(a), we decline to decide whether starting anew—
at least as it was invoked during the sentencing phase in this
case—was authorized under R.C.M. 915(a), or more generally
under the military judge’s inherent power to control
court-martial proceedings. See R.C.M. 801(a)(3) (requiring
military judges to “exercise reasonable control over the
proceedings to promote the purposes of these rules”);
R.C.M. 102 (stating that the purpose of the rules is to “provide
for the just determination of every proceeding relating to trial
by court-martial”). Instead, we assume—without deciding—
that the judicially crafted remedy of starting anew was a
permissible option to cure the lost recording in this case, and
proceed to the second part of our analysis.4
   With respect to the specific actions taken by the military
judge in this case, we conclude that even if the military judge
could have lawfully started the sentencing proceedings anew,
he did not actually do so. The military judge announced that
he was starting anew and that the new proceedings would
“wash out” the unrecorded proceedings. But before
announcing Appellant’s sentence, the military judge directly
contradicted that announcement by explaining that he had
modified the scope of evidence that he considered from the
second session to match the testimony from the unrecorded
session. Specifically, he stated that he “did not consider any

   4  We note that the President did not include starting anew
among the four authorized corrective actions to cure incomplete or
defective records of trial in the 2019 version of R.C.M. 1112(d)(3).
Nevertheless, the Discussion to this rule still includes the following
statement: “If either party objects to the summary or
reconstruction, the trial should proceed anew, and the proceedings
repeated from the point where the interruption began.”



                                 12
             United States v. Tate, No. 21-0235/AR
                     Opinion of the Court

aggravation testimony by the government witnesses . . . .
[t]hat such witnesses had not so testified when first called as
a witness during which time their testimony had not been
recorded.” Record at 474–75.
    The military judge’s hybrid approach of purportedly
starting anew but then expressly linking his understanding
of the recorded testimony to the “washed out” unrecorded
testimony resulted in an “amorphous mélange” that was
neither a reconstruction nor a procedure that started “anew.”
See United States v. Benoit, 43 C.M.R. 666, 667–68 (A.C.M.R.
1971). Without any recording of the lost original proceeding,
there is no way to know (or for an appellate court to review)
how much of the evidence from the second day the military
judge disregarded or how material and relevant that evidence
was to Appellant’s adjudged sentence.
    We recognize that the military judge assured counsel that
“there would be no prejudice to the accused” caused by his
disregarding some of the aggravating evidence presented by
the Government during the recorded portion of the sentencing
hearing. But we cannot affirm the sentence on the theory that
the military judge’s actions could only have helped Appellant.
Under Article 66(d)(1), UCMJ, 10 U.S.C. § 866(d)(1) (Supp. IV
2013–2017), the ACCA has a duty to determine the
appropriateness of the sentence. The ACCA could not perform
this function without knowing exactly what aggravating
evidence the military judge considered. And the ACCA could
not have known exactly what the military judge considered
and did not consider without being able to compare the
recorded testimony to the unrecorded testimony.
   The military judge proclaimed he was starting anew, but
by his own words, relied upon the unrecorded testimony to
determine Appellant’s sentence. This flawed attempt to cure
the substantial omission resulted in a transcript that was not
verbatim. As a result, the military judge erred and the
nonverbatim transcript was not properly remedied.
     C. Inability to Produce a Verbatim Transcript
    If a military judge fails to cure the substantial omission
and a nonverbatim transcript results, R.C.M. 1103(f) (2016
ed.) is triggered and the remedy lies within the sole discretion



                              13
              United States v. Tate, No. 21-0235/AR
                      Opinion of the Court

of the convening authority. Rule for Courts-Martial 1103(f)
(2016 ed.) states:
       If, because of loss of recording or notes, or other
       reasons, a verbatim transcript cannot be prepared
       when required by [1103(b)(2)(B)], a record which
       meets the requirements of (b)(2)(C) of this rule shall
       be prepared and the convening authority may:
          (1) Approve only so much of the sentence that
       could be adjudged by a special court-martial, except
       that a bad-conduct discharge, confinement for more
       than six months, or forfeiture of two-thirds pay per
       month for more than six months, may not be
       approved; or
           (2) Direct a rehearing as to any offense of which
       the accused was found guilty if the finding is
       supported by the summary of the evidence contained
       in the record, provided that the convening authority
       may not approve any sentence imposed at such a
       rehearing more severe than or in excess of that
       adjudged by the earlier court-martial.
Despite the discretionary language of R.C.M. 1103(f) (2016
ed.), Article 60(c)(4)(A), UCMJ, 10 U.S.C. § 860(c)(4)(A) (2012
& Supp. IV 2013–2017) presents a procedural limitation.
Article 60(c)(4)(A), UCMJ, states, “the convening
authority . . . may not disapprove, commute, or suspend in
whole or in part an adjudged sentence of confinement for more
than six months or a sentence of dismissal, dishonorable
discharge, or bad conduct discharge.” As a result, we set aside
Appellant’s sentence and remand to the Judge Advocate
General of the Army for return to an appropriate convening
authority for action consistent with R.C.M. 1103(f) (2016 ed.).
                        III. Conclusion
    The recording device failed to record the first day of
Appellant’s sentencing hearing, resulting in a nonverbatim
transcript. Even if the military judge could have lawfully
started the sentencing procedure anew, the military judge
failed to properly do so because he relied upon the unrecorded
lost testimony from the lost proceeding to limit the scope of
the new testimony he considered in adjudging Appellant’s
sentence. The military judge’s reliance upon the unrecorded
testimony to frame his sentencing decision failed to remedy
the nonverbatim transcript, creating a jurisdictional error


                                14
             United States v. Tate, No. 21-0235/AR
                     Opinion of the Court

that cannot be cured. We thus hold that the transcript was
not substantially verbatim.
    The decision of the United States Army Court of Criminal
Appeals is reversed. The findings are affirmed. The sentence
is set aside. The record of trial is returned to the Judge
Advocate General of the Army for return to an appropriate
convening authority for action consistent with R.C.M. 1103(f)
(2016 ed.).




                              15